DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 thru 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. US 2006/0189047 A1 in view of Hoffman et al. US 2010/0219411 A1.  Yamazaki discloses (see, for example, FIG. 40(D)) a display device comprising a first transistor 3701, second transistor 3704, pixel electrode 3705, first gate wiring 3714, source wiring 3710, power supply wiring 3711, and second gate wiring 3715.  In paragraph [0385], Yamazaki discloses FIG. 40 being shown in aforementioned embodiments.  In FIG. 12(C), Yamazaki discloses a second pixel, and a first pixel wherein both pixels are connected to a first gate wiring 173a and second gate wiring 173b. The first gate wiring 173a, second gate wiring 173b, source wiring 162a, and power supply wiring 162b surround the entire edges of the pixel.  The pixel electrode 175 is oversized and overlaps the source wiring 162a, power supply wiring 162b, and second gate wiring 173b.  Yamazaki does not disclose the first and second semiconductor layers being made of oxide.  However, Hoffman discloses (see, for example, paragraph [0007]) that oxide semiconductors have optical transparency and electrical performance.  It would have been obvious to one of ordinary skill in the art to have the first and second semiconductor layers being made of oxide in order to have optical transparency and electrical performance.
Regarding claims 3, 6, 10, see, for example, FIG. 12(C) wherein Yamazaki discloses the second pixel and third transistor 122b.  The third transistor is electrically connected to the source wiring 162a, and the second gate wiring 173b is electrically connected to a gate 122b of the third transistor.
	Regarding claims 4, and 8, see, for example, paragraph [0026] wherein Hoffman discloses indium, gallium, and zinc.
	Regarding claims 5, and 9, see, for example, the rejection for claim 2 above.
	Regarding claim 7, see, for example, FIG. 12(C) wherein Yamazaki discloses a first width (i.e. vertical) and second width (horizontal) of the pixel electrode 175 which overlaps the source wiring, power supply wiring, and first gate wiring.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 2-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 27, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815